     Case 2:19-cv-01189-APG-EJY Document 123 Filed 08/27/20 Page 1 of 6




 1    Richard H. Friedman (NV Bar #12743)
      FRIEDMAN | RUBIN PLLC
 2    1126 Highland Ave.
      Bremerton, WA 98337
 3
      (360) 782-4300
 4    rfriedman@friedmanrubin.com
 5    Matthew L. Sharp, Esq. (NV Bar #4746)
      MATTHEW L. SHARP, LTD.
 6    432 Ridge Street
      Reno, NV 89501
 7    (775) 324-1500
      matt@mattsharplaw.com
 8
 9    Joshua D. Koskoff (Pro Hac Vice)
      KOSKOFF, KOSKOFF & BIEDER, PC
10    350 Fairfield Ave.
      Bridgeport, CT 06604
11    (203) 336-4421
      JKoskoff@koskoff.com
12
      Attorneys for Plaintiffs James Parsons, et al.
13
                                  UNITED STATES DISTRICT COURT
14                                     DISTRICT OF NEVADA
15
     JAMES PARSONS, et al,                              Case No.: 2:19-CV-01189-APG-EJY
16          Plaintiffs,                                 JOINT STIPULATION AND
17          vs.                                         ORDER TO EXTEND BRIEFING
     COLT’S MANUFACTURING COMPANY                       DEADLINES FOR
18   LLC, et al.,                                       DEFENDANTS’ MOTION TO
                                                        CERTIFY ORDERS FOR
19          Defendants.
                                                        INTERLOCUTORY APPEAL
20                                                      (SECOND REQUEST)

21           The parties hereto, by and through their respective counsel, hereby stipulate and
22    agree that the time for Plaintiffs to oppose Defendants’ Motion to Certify Orders for
23    Discretionary Interlocutory Appeal Under 28 U.S.C. § 1292(b) and for Defendants to file
24    a reply in support of their Motion to Certify shall both be extended. Defendants filed a
25    Motion to Certify Orders for Discretionary Interlocutory Appeal Under 28 U.S.C. §
26    1292(b) on July 30, 2020. By prior stipulation and order dated August 7, 2020 (ECF No.
27    118), the Court granted the Plaintiffs until August 28, 2020 to file their Opposition and
28    Defendants until September 14, 2020 to file their Reply to Plaintiffs’ Opposition.




                                                  1
     Case 2:19-cv-01189-APG-EJY Document 123 Filed 08/27/20 Page 2 of 6




 1           Defendants subsequently moved, on August 18, 2020, for leave to supplement
 2    their Motion to Certify (ECF No. 119). Plaintiffs have not opposed that motion.
 3           Plaintiffs and Defendants hereby agree to further extend the response times for
 4    the Opposition and Reply regarding Defendants’ Motion to Certify Orders for
 5    Discretionary Interlocutory Appeal Under 28 U.S.C. § 1292(b). This stipulation is
 6    entered in good faith and not for purposes of delay. This is the second request to extend
 7    the response times for the Opposition and Reply.
 8           Proposed Schedule:
 9           Plaintiffs’ Opposition, currently due August 28, 2020, shall be due on September
10    2, 2020.
11           Defendants’ Reply to Plaintiffs’ Opposition shall be due on September 18, 2020.
12
13
                                                IT IS SO ORDERED.
14
15
16
17                                              UNITED STATES DISTRICT JUDGE

18
19
                                                DATED: August 25, 2020
20
21
22
23
24
25
26
27
28




                                                 2
     Case 2:19-cv-01189-APG-EJY Document 123 Filed 08/27/20 Page 3 of 6




 1    DATED: August 25, 2020.

 2
 3   /s/ Richard H. Friedman            /s/ Jay J. Schuttert
     Richard H. Friedman                Jay J. Schuttert
 4   rfriedman@friedmanrubin.com        jschuttert@efstriallaw.com
     Friedman Rubin PLLP                Alexandria L. Layton
 5   1126 Highland Avenue               alayton@efstriallaw.com
 6   Bremerton, WA 98337                Evans Fears & Schuttert LLP
     Telephone: (360) 782-4300          2300 West Sahara Avenue, Suite 950
 7                                      Las Vegas, NV 89102
     – and –                            Telephone: (702) 805-0290
 8                                      Facsimile: (702) 805-0291
 9   Matthew L. Sharp
     matt@mattsharplaw.com              – and –
10   Matthew L Sharp, LTD.
     432 Ridge Street                   John F. Renzulli (Pro Hac Vice)
11
     Reno, NV 89501                     jrenzulli@renzullilaw.com
12   Telephone: (775) 324-1500          Christopher Renzulli (Pro Hac Vice)
     Facsimile: (775) 284-0675          crenzulli@renzullilaw.com
13                                      Scott C. Allan (Pro Hac Vice)
     – and –                            sallan@renzullilaw.com
14
                                        Renzulli Law Firm, LLP
15   Joshua D. Koskoff (Pro Hac Vice)   One North Broadway, Suite 1005
     jkoskoff@kosskoff.com              White Plains, NY
16   khage@koskoff.com                  Telephone: (914) 285-0700
     Koskoff, Koskoff & Bieder, PC      Facsimile: (914) 285-1213
17
     350 Fairfield Avenue
18   Bridgeport, CT 06604               Counsel for Defendants Christensen Arms,
     Telephone: (203) 336-4421          Colt’s Manufacturing Company, LLC, Colt
19                                      Defense, LLC, Lewis Machine & Tool
20   Counsel for Plaintiffs             Company, LWRC International, LLC, and
                                        Patriot Ordnance
21
22
23
24
25
26
27
28




                                            3
     Case 2:19-cv-01189-APG-EJY Document 123 Filed 08/27/20 Page 4 of 6




 1    /s/ V.R. Bohman                          /s/ Ismail Amin
      Patrick G. Byrne                         Ismail Amin
 2    V.R. Bohman                              iamin@talglaw.com
      vbohman@swlaw.com                        The Amin Law Group, Ltd.
 3
      Snell & Wilmer, LLP                      3753 Howard Hughes Parkway, Suite 200
 4    3883 Howard Hughes Parkway, Suite 1100   Las Vegas, NV 89169
      Las Vegas, NV 89169-5958                 Telephone: (702) 990-3583
 5    Telephone: (702) 784-5200                Facsimile: (702) 441-2488
 6    Facsimile: (702) 784-5252
                                               – and –
 7    Counsel for Defendants Daniel
      Defense, Inc. and Sportsman’s            Christopher M. Chiafullo (Pro Hac Vice)
 8    Warehouse                                cchiafullo@chiafullogroup.com
 9                                             The Chiafullo Group, LLC
      /s/ James Vogts                          244 Fifth Avenue, Suite 1960
10    James Vogts (Pro Hac Vice)               New York, NY 10001
      jvogts@smbtrials.com                     Telephone: (908) 741-8531
11    Swanson, Martin & Bell LLP
12    330 N. Wabash Suite 3300                 Counsel for Defendants Discount
      Chicago, IL 60611                        Firearms and Ammo, LLC, DF&A
13    Telephone: (312) 321-9100                Holdings, LLC, and Maverick
      Facsimile: (312) 321-0990                Investments, LP
14
15    – and –                                  /s/ Anthony M. Pisciotti
                                               Anthony M. Pisciotti (Pro Hac Vice)
16    Michael Nunez                            apisciotti@pmlegalfirm.com
      mnunez@murchisonlaw.com                  Ryan Erdreich (Pro Hac Vice)
17
      Murchison & Cumming, LLP                 rerdreich@pmlegalfirm.com
18    350 S. Rampart Blvd., Suite 320          Danny C. Lallis (Pro Hac Vice)
      Las Vegas, NV 89145                      dlallis@pmlegalfirm.com
19    Telephone: (702) 360-3956                Pisciotti Malsch
      Facsimile: (702) 360-3957                30 Columbia Turnpike, Suite 205
20
                                               Florham Park, NJ 07932
21    Counsel for Defendant Guns and           Telephone: (973) 245-8100
      Guitars, Inc.                            Facsimile: (973) 245-8101
22
                                               – and –
23
                                               Loren Young
24                                             lyoung@lgclawoffice.com
                                               Lincoln, Gustafson & Cercos
25                                             3960 Howard Hughes Parkway, Suite 200
26                                             Las Vegas, NV 89169
                                               Telephone: (702) 257-1997
27                                             Facsimile: (702) 257-2203
28                                             Counsel for Defendant Noveske
                                               Rifleworks, LLC



                                           4
     Case 2:19-cv-01189-APG-EJY Document 123 Filed 08/27/20 Page 5 of 6




 1    /s/ Turner A. Broughton
      Turner A. Broughton (Pro Hac Vice)
 2    tbroughton@williamsmullen.com
      Justin S. Feinman (Pro Hac Vice)
 3
      jfeinman@williamsmullen.com
 4    Williams Mullen, PC
      200 South 10th Street, 16th Floor
 5    Richmond, VA 23219
 6    Telephone: (804) 420-6000
      Facsimile: (804) 420-6507
 7
      – and –
 8
 9    John H. Mowbray
      jmowbray@spencerfane.com
10    Mary E. Bacon
      mbacon@spencerfane.com
11    Jessica Chong
12    jchong@spencerfane.com
      Spencer Fane LLP
13    300 South 4th Street, Suite 950
      Las Vegas, NV 89101
14    Telephone: (702) 408-3414
15    Facsimile: (702) 408-3401

16    – and –
17
      Camden R. Webb (Pro Hac Vice)
18    crwebb@williamsmullen.com
      Robert C. Van Arnam (Pro Hac Vice)
19    rvanarnam@williamsmullen.com
      Williams Mullen, PC
20
      301 Fayetteville Street, Suite 1700
21    Raleigh, NC 27601
      Telephone: (919) 981-4000
22    Facsimile: (919) 981-4300
23
      Counsel for Defendant FN America
24
25
26
27
28




                                            5
     Case 2:19-cv-01189-APG-EJY Document 123 Filed 08/27/20 Page 6 of 6




 1                               CERTIFICATE OF SERVICE

 2
             I certify that on August 25, 2020, I electronically transmitted the foregoing to the
 3
      Clerk’s office using the CM/ECF System for filing and transmittal of a Notice of
 4
      Electronic Filing to the CM/ECF registrants in this action.
 5
 6
                                                                    /s/ Dana C. Watkins
 7                                                                  Dana C. Watkins
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  6
